UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3954 Dreyfus Tax Exempt Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management April 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments96.7% Rate (%) Date Amount ($) Value ($) Alabama1.5% DCH Health Care Authority, Health Care Facilities Revenue (LOC; Regions Bank) 0.93 5/7/09 25,000,000 a 25,000,000 Greater Montgomery Educational Building Authority, Educational Facility Revenue (Huntingdon College Project) (LOC; Regions Bank) 1.03 5/7/09 15,724,500 a 15,724,500 Infirmary Health System Special Care Facilities Financing Authority of Mobile, Revenue (Infirmary Health System, Inc.) (LOC; Regions Bank) 0.93 5/7/09 5,000,000 a 5,000,000 Prattville Educational Building Authority, Revenue (Prattville Christian Academy, Inc. Project) (LOC; Regions Bank) 1.03 5/7/09 5,000,000 a 5,000,000 University of Alabama Board of Trustees, Revenue (University of Alabama at Birmingham Hospital) (LOC; Regions Bank) 0.93 5/7/09 58,930,000 a 58,930,000 Arizona2.9% Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.79 5/7/09 12,460,000 a,b 12,460,000 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 1.64 5/7/09 10,000,000 a,b 10,000,000 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 1.64 5/7/09 9,620,000 a,b 9,620,000 Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Citibank NA) 0.60 5/7/09 18,300,000 a 18,300,000 Peoria, GO Notes (Projects of 2000 and 2005) 2.00 7/1/09 14,980,000 15,017,174 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.45 5/5/09 11,581,000 11,581,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.55 5/15/09 35,000,000 35,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.50 5/18/09 36,600,000 36,600,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.42 5/19/09 14,500,000 14,500,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.50 5/19/09 16,500,000 16,500,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.45 5/20/09 8,000,000 8,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.65 6/11/09 25,000,000 25,000,000 Arkansas.1% Benton County Public Facilities Board, College Parking Facility Revenue (NorthWest Arkansas Community College Project) (LOC; Regions Bank) 1.03 5/7/09 8,050,000 a 8,050,000 Colorado1.2% Colorado Educational and Cultural Facilities Authority, Revenue (The Nature Conservancy Project) (Liquidity Facility; Bank of America) 0.50 5/7/09 21,600,000 a 21,600,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.50 5/7/09 10,000,000 a 10,000,000 Mountain Village Housing Authority, Housing Facilities Revenue (Village Court Apartments Project) (LOC; U.S. Bank NA) 0.57 5/7/09 6,500,000 a 6,500,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.61 5/7/09 17,600,000 a,b 17,600,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.35 5/7/09 26,000,000 a 26,000,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.57 5/7/09 8,000,000 a 8,000,000 Connecticut.1% Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 0.64 5/7/09 4,160,000 a 4,160,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) (Liquidity Facility; Citibank NA) 0.62 5/7/09 4,350,000 a,b 4,350,000 Delaware.4% Delaware, GO Notes 5.00 5/1/09 4,000,000 4,000,000 Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 0.70 5/7/09 12,300,000 a 12,300,000 Delaware Economic Development Authority, Revenue (Connections CSP Project) (LOC; PNC Bank NA) 0.50 5/7/09 6,790,000 a 6,790,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.43 5/7/09 8,325,000 a 8,325,000 District of Columbia3.0% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.47 5/7/09 77,985,000 a,b 77,985,000 District of Columbia, Multimodal GO (LOC; JPMorgan Chase Bank) 0.38 5/7/09 19,435,000 a 19,435,000 District of Columbia, Revenue (American Legacy Foundation Issue) (LOC; Regions Bank) 0.93 5/7/09 22,000,000 a 22,000,000 District of Columbia, Revenue (The Washington Center for Internships and Academic Seminars Issue) (LOC; Branch Banking and Trust Co.) 0.51 5/7/09 4,000,000 a 4,000,000 District of Columbia, Revenue, CP (National Academy of Sciences) (LOC; Bank of America) 0.45 8/12/09 40,000,000 40,000,000 Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.60 5/7/09 26,000,000 a 26,000,000 Washington DC Metropolitan Area Transit Authority, CP (LOC; Wachovia Bank) 0.60 5/12/09 25,000,000 25,000,000 Florida9.3% Bay Medical Center Board of Trustees, HR (Bay Medical Center Project) (LOC; Regions Bank) 2.00 5/7/09 62,000,000 a 62,000,000 Brevard County Educational Facilities Authority, Revenue (Florida Institute of Technology Project) (LOC; Fifth Third Bank) 2.30 5/7/09 26,125,000 a 26,125,000 Brevard County Health Facilities Authority, Health Facilities Revenue, Refunding (Health First, Inc. Project) (LOC; SunTrust Bank) 1.20 5/1/09 12,300,000 a 12,300,000 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (LOC; Bank of America) 1.50 5/7/09 8,255,000 a 8,255,000 Broward County Health Facilities Authority, Revenue, Refunding (John Knox Village of Florida, Inc. Project) (LOC; Wachovia Bank) 0.47 5/7/09 31,165,000 a 31,165,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.74 5/7/09 23,350,000 a,b 23,350,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 125,000,000 125,102,641 Collier County Health Facilities Authority, Health Facility Revenue (The Moorings, Inc. Project) (LOC; Wachovia Bank) 0.47 5/7/09 34,820,000 a 34,820,000 Escambia County, SWDR (Gulf Power Company Project) 0.55 5/1/09 3,150,000 a 3,150,000 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 0.76 5/1/09 11,400,000 a 11,400,000 Florida Higher Educational Facilities Financing Authority, Revenue (Jacksonville University Project) (LOC; Regions Bank) 0.77 5/7/09 37,200,000 a 37,200,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.50 6/8/09 30,000,000 30,000,000 Gainesville, Utilities System Revenue (Liquidity Facility; SunTrust Bank) 2.50 5/1/09 19,000,000 a 19,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.52 5/7/09 31,500,000 a 31,500,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 2.50 5/7/09 20,000,000 a 20,000,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.55 5/1/09 7,500,000 a 7,500,000 Jacksonville Health Facilities Authority, HR (Baptist Medical Center Project) (LOC; Branch Banking and Trust Co.) 0.46 5/7/09 5,825,000 a 5,825,000 JEA, Water and Sewer System Subordinated Revenue (Liquidity Facility; State Street Corporation) 0.50 5/7/09 9,800,000 a 9,800,000 Marion County Hospital District, Health System Improvement Revenue (Munroe Regional Health System) (LOC; Amsouth Bank) 0.50 5/7/09 15,765,000 a 15,765,000 Miami-Dade County Health Facilities Authority, HR (Miami Children's Hospital Project) (LOC; Regions Bank) 0.93 5/7/09 45,000,000 a 45,000,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; SunTrust Bank) 1.20 5/1/09 11,000,000 a 11,000,000 Orange County Health Facilities Authority, Revenue (Presbyterian Retirement Communities Project) (LOC; Branch Banking and Trust Co.) 0.46 5/7/09 7,715,000 a 7,715,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; ABN-AMRO) 0.50 5/7/09 4,075,000 a 4,075,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 2.30 5/7/09 14,000,000 a 14,000,000 Tampa, Educational Facilities Revenue (Trinity School for Children Project) (LOC; Regions Bank) 1.03 5/7/09 4,555,000 a 4,555,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.48 5/7/09 12,900,000 a 12,900,000 University of South Florida Financing Corporation, COP (University of South Florida Financing Corporation Master Lease Program) (LOC; Wachovia Bank) 0.48 5/7/09 34,400,000 a 34,400,000 Volusia County Industrial Development Authority, Revenue, Refunding (Retirement Housing Foundation Obligated Group - Bishop's Glen) (LOC; KBC Bank) 0.47 5/7/09 12,690,000 a 12,690,000 Wells Fargo Stage Trust (Saint Petersburg Health Facilities Authority, Health Facilities Revenue, Refunding (All Children's Hospital, Obligated Group)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.63 5/7/09 7,765,000 a,b 7,765,000 Georgia2.6% Albany-Dougherty County Hospital Authority, RAC, Refunding (Phoebe Putney Memorial Hospital) (LOC; SunTrust Bank) 1.20 5/1/09 17,200,000 a 17,200,000 Atlanta, Water and Wastewater Revenue 5.00 5/1/09 18,050,000 c 18,230,500 Fulton County Development Authority, Educational Facilities Revenue (Catholic Education of North Georgia, Inc. Project) (LOC; Wachovia Bank) 0.52 5/7/09 14,405,000 a 14,405,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.74 5/7/09 25,365,000 a,b 25,365,000 Gainesville and Hall County Development Authority, Senior Living Facility Revenue (Lanier Village Estates, Inc. Project) (LOC; Allied Irish Banks) 0.75 5/1/09 3,745,000 a 3,745,000 Gainesville and Hall County Development Authority, Senior Living Facility Revenue (Lanier Village Estates, Inc. Project) (LOC; Bank of America) 0.74 5/1/09 3,000,000 a 3,000,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.62 5/7/09 19,383,000 a 19,383,000 Glynn-Brunswick Memorial Hospital Authority, RAC (Southeast Georgia Health System Project) (LOC; Branch Banking and Trust Co.) 0.46 5/7/09 11,690,000 a 11,690,000 Macon-Bibb County Hospital Authority, RAC (Central Georgia Senior Health, Inc. - Carlyle Place Project) (LOC; SunTrust Bank) 1.20 5/1/09 3,385,000 a 3,385,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 2.00 5/5/09 20,000,000 20,000,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (LOC; Dexia Credit Locale) 2.00 5/5/09 15,000,000 15,000,000 Private Colleges and Universities Authority, CP (Emory University Project) 0.60 8/6/09 16,296,000 16,296,000 Private Colleges and Universities Authority, Revenue (Emory University Project) 1.75 7/7/09 16,000,000 16,000,000 Valdosta and Lowndes County Hospital Authority, Revenue Certificates (South Georgia Medical Center Project) (LOC; Branch Banking and Trust Co.) 0.51 5/7/09 2,800,000 a 2,800,000 Idaho.6% Idaho Health Facilities Authority, Health Care Facilities Revenue (Aces-Pooled Financing Program) (LOC; U.S. Bank NA) 0.47 5/7/09 2,250,000 a 2,250,000 Idaho Health Facilities Authority, Revenue (Saint Luke's Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 0.90 5/1/09 41,320,000 a 41,320,000 Illinois6.8% Channahon, Revenue, Refunding (Morris Hospital) (LOC; U.S. Bank NA) 0.50 5/7/09 3,695,000 a 3,695,000 Chicago, GO Notes, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.35 5/1/09 12,000,000 a 12,000,000 Chicago, Second Lien Wastewater Transmission Revenue, Refunding (LOC; Bank of America) 0.50 5/1/09 15,500,000 a 15,500,000 Chicago O'Hare International Airport, Revenue (Insured; Assured Guaranty and Liquidity Facility; Citibank NA) 0.92 5/7/09 5,470,000 a,b 5,470,000 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (Liquidity Facility; JPMorgan Chase Bank) 0.45 5/1/09 1,655,000 a 1,655,000 Illinois Development Finance Authority, Revenue (Evanston Northwestern Healthcare Corporation) (LOC; Bank One) 0.38 5/7/09 37,600,000 a 37,600,000 Illinois Educational Facilities Authority, Revenue (Lake Forest Graduate School) (LOC; Fifth Third Bank) 3.90 5/7/09 5,730,000 a 5,730,000 Illinois Educational Facilities Authority, Revenue (The University of Chicago) 1.95 5/5/09 18,000,000 18,000,000 Illinois Educational Facilities Authority, Revenue, CP (Field Museum of Natural History) (LOC; Bank of America) 0.65 6/17/09 20,000,000 20,000,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.55 6/12/09 81,200,000 81,200,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.45 6/24/09 10,350,000 10,350,000 Illinois Finance Authority, Revenue (Monarch Landing, Inc. Facility) (LOC; Fifth Third Bank) 2.95 5/7/09 49,775,000 a 49,775,000 Illinois Finance Authority, Revenue (Riverside Health System) (LOC; JPMorgan Chase Bank) 0.48 5/7/09 5,545,000 a 5,545,000 Illinois Finance Authority, Revenue, CP (Loyola University) (LOC; JPMorgan Chase Bank) 0.55 5/12/09 20,000,000 20,000,000 Illinois Finance Authority, Revenue, Refunding (Delnor-Community Hospital) (LOC; Fifth Third Bank) 1.75 5/7/09 59,090,000 a 59,090,000 Illinois Finance Authority, Revenue, Refunding (Fairview Obligated Group) (LOC; ABN-AMRO) 0.47 5/7/09 21,795,000 a 21,795,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (Insured; FSA and Liquidity Facility; Barclays Bank PLC) 0.48 5/7/09 9,300,000 a 9,300,000 Illinois Housing Development Authority, Homeowner Mortgage Revenue 1.85 8/1/09 4,480,000 4,480,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 1.95 5/7/09 50,000,000 a 50,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.30 5/7/09 23,000,000 a 23,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.50 5/7/09 3,250,000 a 3,250,000 Puttable Floating Option Tax Exempt Receipts (Chicago Transit Authority, Capital Grants Receipts Revenue) (Insured; Assured Guaranty and Liquidity Facility; Merrill Lynch Capital Services) 0.89 5/7/09 18,550,000 a,b 18,550,000 Will County, Revenue (University of Saint Francis Project) (LOC; Fifth Third Bank) 2.30 5/7/09 13,510,000 a 13,510,000 Indiana1.8% Elkhart County, Revenue (Hubbard Hill Estates, Inc. Project) (LOC; Fifth Third Bank) 3.90 5/7/09 1,885,000 a 1,885,000 Indiana Educational Facilities Authority, Revenue (Martin University Project) (LOC; Key Bank) 1.30 5/7/09 2,790,000 a 2,790,000 Indiana Finance Authority, Health System Revenue, Refunding (Sisters of Saint Francis Health Services, Inc. Obligated Group) (LOC; JPMorgan Chase Bank) 0.45 5/7/09 10,900,000 a 10,900,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.40 5/7/09 14,700,000 a 14,700,000 Indiana Health and Educational Facility Financing Authority, Educational Facilities Revenue (University of Evansville Project) (LOC; Fifth Third Bank) 2.30 5/7/09 32,075,000 a 32,075,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citibank NA) 0.64 5/7/09 59,000,000 a,b 59,000,000 Indiana Office Building Commission, Facilities Revenue, Refunding 5.00 7/1/09 5,120,000 5,156,237 Lawrence, Fort Harrison Reuse Authority, Tax Increment Revenue (Fort Harrison Military Base Reuse District) (LOC; Fifth Third Bank) 3.90 5/7/09 6,285,000 a 6,285,000 Kentucky1.5% Fort Mitchell, Kentucky League of Cities Funding Trust, LR (Trust Lease Program) (LOC; U.S. Bank NA) 0.52 5/7/09 6,845,000 a 6,845,000 Georgetown, Industrial Building Revenue, Refunding (Georgetown College Project) (LOC; Fifth Third Bank) 2.30 5/7/09 3,115,000 a 3,115,000 Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; Fifth Third Bank) 3.90 5/7/09 11,270,000 a 11,270,000 Kentucky Asset/Liability Commission, General Fund TRAN 3.00 6/25/09 40,000,000 40,072,251 Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 2.76 5/7/09 16,440,000 a,b 16,440,000 Lexington-Fayette Urban County Government, Industrial Building Revenue (Northeast Christian Project) (LOC; Fifth Third Bank) 2.30 5/7/09 4,000,000 a 4,000,000 Madisonville, HR (Trover Clinic Foundation, Inc.) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.55 5/7/09 6,695,000 a 6,695,000 Richmond, Lease Program Revenue (Kentucky League of Cities Funding Trust) (LOC; U.S. Bank NA) 0.52 5/7/09 2,000,000 a 2,000,000 Warren County, HR, Refunding (Bowling Green-Warren County Community Hospital Corporation Project) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 0.63 5/7/09 16,705,000 a 16,705,000 Louisiana3.0% Louisiana, GO Notes, Refunding (LOC; BNP Paribas) 0.45 5/7/09 24,000,000 a 24,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; ABN-AMRO) 0.58 5/7/09 11,520,000 a 11,520,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (LaShip, L.L.C. Project) (LOC; Regions Bank) 1.02 5/7/09 22,500,000 a 22,500,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Northwestern State University Student Housing Project) (LOC; Regions Bank) 1.23 5/7/09 14,610,000 a 14,610,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (University of Louisiana Monroe Facilities, Inc. Project) (LOC; Regions Bank) 0.93 5/7/09 33,365,000 a 33,365,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue, Refunding (Shreveport Convention Center Hotel Project) (LOC; Regions Bank) 0.93 5/7/09 30,880,000 a 30,880,000 Louisiana Municipal Natural Gas Purchasing and Distribution Authority, Revenue (Putters Program) (Gas Project Number 1) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.63 5/7/09 23,914,000 a,b 23,914,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Merrill Lynch) 1.64 5/7/09 34,045,000 a,b 34,045,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; Regions Bank) 1.10 5/7/09 24,500,000 a 24,500,000 Maryland2.6% Baltimore County, GO Notes, Refunding (Pension Funding) 3.00 8/1/09 7,255,000 7,299,610 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.60 5/7/09 3,800,000 a 3,800,000 Chestertown, EDR, Refunding (Washington College Project) (LOC; Royal Bank of Scotland PLC) 3.25 5/7/09 6,900,000 a 6,900,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Bank) 0.57 5/7/09 13,600,000 a 13,600,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Bank) 0.69 5/7/09 2,395,000 a 2,395,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Bank) 0.62 5/7/09 6,900,000 a 6,900,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Bank) 0.64 5/7/09 2,100,000 a 2,100,000 Maryland Health and Higher Educational Facilities Authority, Pooled Loan Program Revenue (LOC; Bank of America) 0.48 5/7/09 25,036,000 a 25,036,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Annapolis Life Care Issue) (LOC; Citizens Bank of Pennsylvania) 3.50 5/7/09 42,205,000 a 42,205,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Dematha Catholic High School) (LOC; Branch Banking and Trust Co.) 0.49 5/7/09 9,865,000 a 9,865,000 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (LOC; PNC Bank NA) 0.50 5/7/09 5,000,000 a 5,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (LOC; Branch Banking and Trust Co.) 0.49 5/7/09 5,800,000 a 5,800,000 Maryland Health and Higher Educational Facility Authority, Revenue, Refunding (Adventist HealthCare Issue) (LOC; M&T Bank) 0.47 5/7/09 23,425,000 a 23,425,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.47 5/7/09 21,775,000 a 21,775,000 Washington Suburban Sanitary District, Consolidated Public Improvement GO Notes 2.00 6/1/09 8,360,000 8,370,390 Massachusetts3.4% Massachusetts, Consolidated Loan (LOC; Bank of America) 0.55 5/1/09 5,000,000 a 5,000,000 Massachusetts, CP (Liquidity Facility; JPMorgan Chase Bank) 0.60 5/8/09 12,000,000 12,000,000 Massachusetts, GO Notes, Refunding (Liquidity Facility; Citibank NA) 0.55 5/7/09 42,675,000 a 42,675,000 Massachusetts, GO Notes, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.30 5/7/09 25,900,000 a 25,900,000 Massachusetts Development Finance Agency, First Mortgage Revenue (Brookhaven at Lexington Project) (LOC; Bank of America) 0.45 5/7/09 5,045,000 a 5,045,000 Massachusetts Development Finance Agency, Revenue (ISO New England Inc. Issue) (LOC; Key Bank) 1.20 5/7/09 12,025,000 a 12,025,000 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.62 5/7/09 10,790,000 a 10,790,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.49 5/7/09 19,600,000 a 19,600,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.49 5/7/09 14,340,000 a 14,340,000 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty and Liquidity Facility; Bank of America) 0.52 5/7/09 4,900,000 a 4,900,000 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 0.37 5/7/09 38,900,000 a 38,900,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System - Capital Asset Program Issue) (Insured; FSA and Liquidity Facility: Bayerische Landesbank and JPMorgan Chase Bank) 1.75 5/7/09 40,000,000 a 40,000,000 Massachusetts Health and Educational Facilities Authority, Revenue, CP (Partners Healthcare) 0.55 5/19/09 9,000,000 9,000,000 Massachusetts Health and Educational Facilities Authority, Revenue, CP (Partners Healthcare) 0.50 7/8/09 9,000,000 9,000,000 Michigan4.9% Board of Trustees of the Michigan State University, CP 0.50 5/19/09 12,500,000 12,500,000 Board of Trustees of the Michigan State University, CP 0.65 5/26/09 12,500,000 12,500,000 Eastern Michigan University Board of Regents, General Revenue, Refunding (LOC; Dexia Credit Locale) 3.00 5/7/09 13,000,000 a 13,000,000 Jackson County Hospital Finance Authority, HR (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.52 5/7/09 8,000,000 a 8,000,000 Jackson County Hospital Finance Authority, HR, Refunding (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty and Liquidity Facility; Comerica Bank) 0.73 5/7/09 8,000,000 a 8,000,000 Michigan Building Authority, Multi-Modal Revenue (Facilities Program) (LOC; JPMorgan Chase Bank) 0.38 5/7/09 34,800,000 a 34,800,000 Michigan Higher Education Facilities Authority, Revenue, Refunding (Walsh College Project) (LOC; Commerce Bank) 0.85 5/7/09 8,845,000 a 8,845,000 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.36 5/7/09 11,000,000 a 11,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 3.60 5/7/09 10,000,000 a 10,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 3.60 5/7/09 15,000,000 a 15,000,000 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) 0.40 5/7/09 8,400,000 a 8,400,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.65 5/18/09 25,000,000 25,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.65 5/27/09 20,000,000 20,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.50 7/8/09 40,000,000 40,000,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.60 8/11/09 25,000,000 25,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.57 5/7/09 18,195,000 a 18,195,000 Michigan Strategic Fund, LOR (Diocese of Grand Rapids Educational and Cathedral Square Project) (LOC; Fifth Third Bank) 2.30 5/7/09 23,360,000 a 23,360,000 Michigan Strategic Fund, LOR, Refunding (Grand Rapids Christian School Association Project) (LOC; Fifth Third Bank) 2.30 5/7/09 11,835,000 a 11,835,000 University of Michigan, CP 0.40 6/12/09 6,930,000 6,930,000 University of Michigan, CP 0.40 6/16/09 24,360,000 24,360,000 University of Michigan, CP 0.45 6/16/09 4,165,000 4,165,000 Waterford Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; KBC Bank) 0.60 5/7/09 10,435,000 a 10,435,000 Minnesota1.4% Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) 0.60 6/11/09 9,000,000 9,000,000 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty and Liquidity Facility; Bank of Nova Scotia) 0.53 5/7/09 5,300,000 a 5,300,000 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty and Liquidity Facility; Royal Bank of Canada) 0.52 5/7/09 5,000,000 a 5,000,000 University of Minnesota, CP 0.65 5/18/09 9,075,000 9,075,000 University of Minnesota, CP 0.45 7/1/09 6,000,000 6,000,000 University of Minnesota, CP 0.45 7/2/09 39,625,000 39,625,000 University of Minnesota, CP 0.40 7/8/09 21,000,000 21,000,000 University of Minnesota, CP 0.40 7/8/09 7,845,000 7,845,000 Mississippi1.6% Mississippi, GO Notes (Capital Improvements) (Liquidity Facility; Dexia Credit Locale) 1.20 5/7/09 24,250,000 a,d 24,250,000 Mississippi Business Finance Corporation, Health Care Facilities Revenue (Rush Medical Foundation Project) (LOC; Regions Bank) 1.04 5/7/09 23,200,000 a 23,200,000 Mississippi Business Finance Corporation, Revenue (200 Renaissance, LLC Project) (LOC; Regions Bank) 0.98 5/7/09 11,850,000 a 11,850,000 Mississippi Business Finance Corporation, Revenue (DDR Gulfport Promenade LLC Project) (LOC; Regions Bank) 0.93 5/7/09 32,000,000 a 32,000,000 Mississippi Business Finance Corporation, Revenue (Gulf Ship, L.L.C. Project Phase III) (LOC; Regions Bank) 1.03 5/7/09 14,250,000 a 14,250,000 Mississippi Business Finance Corporation, Revenue (Renaissance at Colony Park, LLC Project) (LOC; Regions Bank) 0.93 5/7/09 12,890,000 a 12,890,000 Missouri1.2% Kansas City Industrial Development Authority, Revenue (Kansas City Downtown Redevelopment District) (LOC; JPMorgan Chase Bank) 0.48 5/7/09 25,800,000 a 25,800,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Lutheran Senior Services) (LOC; U.S. Bank NA) 0.47 5/7/09 9,000,000 a 9,000,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.87 5/1/09 20,350,000 a 20,350,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Liquidity Facility; U.S. Bank NA) 0.45 5/7/09 8,500,000 a 8,500,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (The Children's Mercy Hospital) (LOC; UBS AG) 0.50 5/7/09 7,400,000 a 7,400,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue, Refunding (Sisters of Mercy Health System) (Liquidity Facility; Bank of America) 0.45 5/1/09 9,600,000 a 9,600,000 Saint Joseph Industrial Development Authority, Health Facilities Revenue (Heartland Regional Medical Center) (LOC; U.S. Bank NA) 0.41 5/7/09 6,000,000 a 6,000,000 Nebraska.4% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.50 5/7/09 25,300,000 a 25,300,000 Omaha Public Power District, Electric Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.60 5/14/09 5,500,000 5,500,000 Nevada1.4% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.58 5/7/09 9,770,000 a,b 9,770,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.55 5/7/09 16,100,000 a 16,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.55 5/7/09 6,600,000 a 6,600,000 Las Vegas Valley Water District, CP (LOC: BNP Paribas and Lloyds TSB Bank PLC) 0.55 5/5/09 42,100,000 42,100,000 Las Vegas Valley Water District, CP (LOC: BNP Paribas and Lloyds TSB Bank PLC) 0.60 5/5/09 13,700,000 13,700,000 Reno, Capital Improvement Revenue, Refunding (LOC; Bank of America) 0.50 5/7/09 13,500,000 a 13,500,000 New Hampshire1.1% New Hampshire Business Finance Authority, Revenue (The Mark H. Wentworth Home Issue) (LOC; TD Banknorth NA) 0.58 5/7/09 12,000,000 a 12,000,000 New Hampshire Health and Education Facilities Authority, Revenue (Dartmouth College Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.28 5/7/09 7,060,000 a 7,060,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 0.35 5/1/09 10,375,000 a 10,375,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 0.40 5/1/09 8,550,000 a 8,550,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.50 5/1/09 34,080,000 a 34,080,000 New Hampshire Health and Educational Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.50 5/1/09 5,170,000 a 5,170,000 New Jersey1.8% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 1.25 5/7/09 40,000,000 a 40,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty and Liquidity Facility; Wachovia Bank) 0.43 5/7/09 11,400,000 a 11,400,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.75 5/7/09 79,100,000 a 79,100,000 New Mexico.1% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Bank of Nova Scotia) 0.72 5/7/09 6,000,000 a 6,000,000 New York3.3% Babylon Industrial Development Agency, RRR, Refunding (Ogden Martin Systems of Babylon, Inc. Project) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 2.75 5/7/09 13,190,000 a 13,190,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.57 5/8/09 10,000,000 10,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.50 5/7/09 34,305,000 a 34,305,000 Metropolitan Transportation Authority, Dedicated Tax Fund Bonds, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.00 5/7/09 50,000,000 a 50,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 5/7/09 15,875,000 a 15,875,000 New York City, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.95 5/1/09 7,000,000 a 7,000,000 New York City, GO Notes (LOC; Bank of America) 0.47 5/1/09 11,400,000 a 11,400,000 New York City, GO Notes (LOC; Bank of America) 0.42 5/7/09 22,400,000 a 22,400,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.40 5/1/09 1,100,000 a 1,100,000 New York City Housing Development Corporation, MFMR (Beekman Tower) (LOC; RBS Citizens NA) 3.00 5/7/09 20,000,000 a 20,000,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Citigroup Global Market Holdings) 0.45 5/1/09 6,600,000 a 6,600,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.40 5/1/09 1,000,000 a 1,000,000 New York State Dormitory Authority, Revenue (Cornell University) (Liquidity Facility; Bank of America) 0.40 5/1/09 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (Cornell University) (Liquidity Facility; JPMorgan Chase Bank) 0.40 5/7/09 9,720,000 a 9,720,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.50 5/7/09 10,000,000 10,000,000 TSASC, Inc. of New York, Tobacco Flexible Amortization Bonds 6.38 7/15/09 22,000,000 c 22,436,716 North Carolina2.3% Mecklenburg County, COP (Installment Financing Agreement) (Liquidity Facility; Branch Banking and Trust Co.) 0.48 5/7/09 9,500,000 a 9,500,000 Mecklenburg County, GO (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.47 5/7/09 18,200,000 a 18,200,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.55 6/23/09 5,597,000 5,597,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.65 6/23/09 593,000 593,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.35 7/20/09 4,201,000 4,201,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.51 5/7/09 5,000,000 a 5,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (FirstHealth of the Carolinas Project) (Liquidity Facility; Branch Banking and Trust Co.) 0.46 5/7/09 15,240,000 a 15,240,000 North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (Novant Health Obligated Group) (LOC; Branch Banking and Trust Co.) 0.45 5/7/09 50,470,000 a 50,470,000 North Carolina Medical Care Commission, HR (Pooled Equipment Financing Project) (LOC; KBC Bank) 0.46 5/7/09 10,900,000 a 10,900,000 North Carolina Medical Care Commission, HR, Refunding (North Carolina Baptist Hospital) (LOC; Royal Bank of Canada) 0.58 5/7/09 6,700,000 a 6,700,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.50 5/7/09 4,300,000 a 4,300,000 Wake County, School Bonds (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.47 5/7/09 14,795,000 a 14,795,000 Winston-Salem, Water and Sewer System Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.49 5/7/09 6,590,000 a 6,590,000 Winston-Salem, Water and Sewer System Revenue (Liquidity Facility; Branch Banking and Trust Co.) 1.25 5/7/09 11,445,000 a 11,445,000 Ohio4.3% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.65 5/7/09 5,200,000 a 5,200,000 Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Wachovia Bank) 0.53 5/7/09 5,000,000 a 5,000,000 Beavercreek City School District, School Improvement Unlimited Tax GO Notes, BAN 2.00 8/18/09 8,000,000 8,032,409 Blue Ash, EDR (Ursuline Academy of Cincinnati Project) (LOC; Fifth Third Bank) 2.30 5/7/09 3,175,000 a 3,175,000 Cleveland, COP, Refunding (Cleveland Stadium Project) (LOC; Wachovia Bank) 0.47 5/7/09 66,280,000 a 66,280,000 Cleveland-Cuyahoga County Port Authority, Revenue (Carnegie/96th Research Building, LLC Project) (LOC; Fifth Third Bank) 2.43 5/7/09 22,525,000 a 22,525,000 Cleveland-Cuyahoga County Port Authority, Revenue (Euclid/93rd Garage and Office, LLC Project) (LOC; Fifth Third Bank) 2.43 5/7/09 32,270,000 a 32,270,000 Dayton-Montgomery County Port Authority, Development Revenue (CareSource Project) (LOC; Fifth Third Bank) 2.30 5/7/09 44,630,000 a 44,630,000 Franklin County, Health Care Facilities Revenue (Creekside at the Village Project) (LOC; Key Bank) 1.20 5/7/09 7,145,000 a 7,145,000 Lakewood, Educational Facilities Revenue (Saint Edward High School Project) (LOC; Fifth Third Bank) 2.30 5/7/09 6,685,000 a 6,685,000 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Pooled Financing Program) (LOC; Fifth Third Bank) 2.25 5/7/09 34,555,000 a 34,555,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.45 6/5/09 13,000,000 13,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.50 6/12/09 17,500,000 17,500,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.48 7/13/09 19,500,000 19,500,000 Ohio Higher Educational Facility, Revenue (Ashland University Project) (LOC; Key Bank) 1.25 5/7/09 4,200,000 a 4,200,000 Toledo-Lucas County Port Authority, Cultural Facilities Revenue (The Toledo Museum of Art Project) (LOC; Fifth Third Bank) 3.50 5/7/09 2,475,000 a 2,475,000 Warren County, Health Care Facilities Improvement Revenue (Otterbein Homes Project) (LOC; Fifth Third Bank) 1.70 5/7/09 21,857,000 a 21,857,000 Oklahoma1.5% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 0.50 5/7/09 22,800,000 a 22,800,000 Oklahoma Development Finance Authority, Health System Revenue, Refunding (INTEGRIS Baptist Medical Center, Inc., INTEGRIS South Olkahoma City Hospital Corportation and INTEGRIS Rural Health, Inc.) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.45 5/7/09 16,820,000 a 16,820,000 Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/09 12,360,000 12,373,770 Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.75 5/17/09 55,000,000 55,000,000 Oregon.2% Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.60 5/7/09 5,670,000 a 5,670,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.60 5/7/09 8,875,000 a 8,875,000 Pennsylvania10.1% Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue (Longwood at Oakmont, Inc.) (LOC; Allied Irish Banks) 0.75 5/1/09 4,030,000 a 4,030,000 Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue (Longwood at Oakmont, Inc.) (LOC; Citizens Bank of Pennsylvania) 2.25 5/1/09 22,990,000 a 22,990,000 Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue, Refunding (Longwood at Oakmont, Inc.) (Liquidity Facility; National City Bank) 1.00 5/1/09 5,000,000 a 5,000,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.43 5/7/09 7,000,000 a 7,000,000 Butler County Industrial Development Authority, Revenue, Refunding (Concordia Lutheran Heath and Human Care) (LOC; Bank of America) 0.47 5/7/09 7,500,000 a 7,500,000 Chester County Health and Education Facilities Authority, Retirement Community Revenue (Kendal-Crosslands Communities Project) (LOC; Wachovia Bank) 0.47 5/7/09 21,495,000 a 21,495,000 Chestnut Ridge School District, GO (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.25 5/7/09 10,865,000 a 10,865,000 Dauphin County General Authority, Revenue (School District Pooled Financing Program) (Insured; FSA and Liquidity Facility: Bank of Nova Scotia and KBC Bank) 2.00 5/7/09 90,000,000 a 90,000,000 East Hempfield Township Industrial Development Authority, IDR (The Mennonite Home Project) (LOC; M&T Bank) 0.68 5/7/09 12,000,000 a 12,000,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.68 5/7/09 7,690,000 a 7,690,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 1.47 5/7/09 20,000,000 a 20,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 8,000,000 a 8,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 9,800,000 a 9,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 11,800,000 a 11,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 5,850,000 a 5,850,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 13,800,000 a 13,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 13,100,000 a 13,100,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 9,400,000 a 9,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 12,400,000 a 12,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 9,600,000 a 9,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 6,400,000 a 6,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 4,300,000 a 4,300,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.40 5/7/09 10,000,000 a 10,000,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Bank) 0.62 5/7/09 16,900,000 a 16,900,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.63 5/7/09 34,215,000 a 34,215,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Bank) 0.62 5/7/09 7,970,000 a 7,970,000 Lower Moreland Township School District, GO Notes (Insured; FSA and LOC; Dexia Credit Locale) 3.25 5/7/09 18,000,000 a 18,000,000 Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 0.60 5/12/09 25,000,000 25,000,000 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services Retirement Life Communities, Inc. Obligated Group) (LOC; Bank of America) 0.73 5/1/09 14,730,000 a 14,730,000 Montgomery County Industrial Development Authority, Revenue (Abington Friends School Project) (LOC; Wachovia Bank) 0.67 5/7/09 9,030,000 a 9,030,000 Moon Industrial Development Authority, Community Facilities Revenue (YMCA Greater Pittsburgh Project) (LOC; PNC Bank NA) 0.48 5/7/09 3,565,000 a 3,565,000 New Garden General Authority, Municipal Revenue (Municipal Pooled Financing Program II) (Insured; FSA and Liquidity Facility; Bank of Nova Scotia) 1.18 5/7/09 45,400,000 a 45,400,000 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue, Refunding (City of Philadelphia Funding Program) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 1.00 5/7/09 31,965,000 a 31,965,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 0.40 5/1/09 15,600,000 a 15,600,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; Wachovia Bank) 0.40 5/1/09 15,000,000 a 15,000,000 Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 0.47 5/7/09 38,800,000 a 38,800,000 Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 0.47 5/7/09 30,400,000 a 30,400,000 Pottstown Borough Authority, Educational Facilities Revenue (The Hill School Project) (LOC; M&T Bank) 0.63 5/7/09 7,000,000 a 7,000,000 Spring Grove Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.25 5/7/09 17,075,000 a 17,075,000 University of Pittsburgh, Higher Education Revenue, CP 0.60 6/10/09 20,000,000 20,000,000 Upper Merion Municipal Utility Authority, Guaranteed Sewer Revenue (Liquidity Facility; Commerce Bank NA) 0.55 5/7/09 6,800,000 a 6,800,000 Wallingford-Swarthmore School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.25 5/7/09 10,000,000 a 10,000,000 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) (LOC; Wachovia Bank) 0.48 5/7/09 8,340,000 a 8,340,000 York General Authority, Revenue (Strand-Capitol Performing Arts Center Project) (LOC; M&T Bank) 0.62 5/7/09 4,850,000 a 4,850,000 South Carolina.6% South Carolina Jobs-Economic Development Authority, Health Facilities Revenue, Refunding (The Episcopal Church Home) (Liquidity Facility; Wachovia Bank) 0.47 5/7/09 15,810,000 a 15,810,000 South Carolina Jobs-Economic Development Authority, HR (Oconee Memorial Hospital, Inc. Project) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.50 5/7/09 27,000,000 a 27,000,000 Tennessee6.3% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.50 5/7/09 51,075,000 a 51,075,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.49 5/7/09 49,525,000 a 49,525,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.49 5/7/09 5,000,000 a 5,000,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.50 5/7/09 10,000,000 a 10,000,000 Claiborne County Industrial Development Board, Revenue (Lincoln Memorial University Project) (LOC; Amsouth Bank) 1.03 5/7/09 9,000,000 a 9,000,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.45 5/1/09 14,069,000 a 14,069,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.45 5/1/09 10,800,000 a 10,800,000 Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.52 5/7/09 4,300,000 a 4,300,000 Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.53 5/7/09 8,000,000 a 8,000,000 Knox County Health, Educational and Housing Facility Board, HR (Convenant Health) (LOC; SunTrust Bank) 1.20 5/1/09 8,500,000 a 8,500,000 Knox County Health, Educational and Housing Facility Board, HR (Covenant Health) (Insured; Assured Guaranty and Liquidity Facility; SunTrust Bank) 1.30 5/1/09 10,000,000 a 10,000,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thruingen Girozentrale) 0.20 5/7/09 19,370,000 a 19,370,000 Metropolitan Government of Nashville and Davidson County Industrial Development Board, Revenue (Nashville Public Radio Project) (LOC; Fifth Third Bank) 3.90 5/7/09 4,005,000 a 4,005,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.45 5/1/09 6,410,000 a 6,410,000 Municipal Energy Acquisition Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.63 5/7/09 12,735,000 a,b 12,735,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.70 5/7/09 9,135,000 a 9,135,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty and Liquidity Facility; U.S. Bank NA) 0.53 5/7/09 15,000,000 a 15,000,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty and Liquidity Facility; U.S. Bank NA) 0.55 5/7/09 44,000,000 a 44,000,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Saint George's Independent School Project) (LOC; Regions Bank) 0.93 5/7/09 23,095,000 a 23,095,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Trezevant Manor Project) (LOC; ABN-AMRO) 0.63 5/7/09 7,000,000 a 7,000,000 Springfield Health and Educational Facilities Board, Revenue, Refunding (NorthCrest Medical Center Project) (LOC; Regions Bank) 0.93 5/7/09 9,500,000 a 9,500,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.63 5/7/09 19,700,000 a,b 19,700,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.63 5/7/09 73,390,000 a,b 73,390,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.50 5/15/09 22,071,000 22,071,000 Tennessee School Bond Authority, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.70 5/6/09 10,000,000 10,000,000 Texas6.1% Crawford Education Facilities Corporation, Revenue (Hyde Park Baptist School Project) (LOC; JPMorgan Chase Bank) 0.47 5/7/09 12,600,000 a 12,600,000 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility; Bank of America) 0.65 6/12/09 10,500,000 10,500,000 Harris County Cultural Education Facilities Finance Corporation, Revenue (Young Men's Christian Association of the Greater Houston Area) (LOC; Regions Bank) 1.00 5/1/09 21,000,000 a 21,000,000 Harris County Cultural Education Facilities Finance Corporation, Special Facilities Revenue, Refunding (Texas Medical Center) (LOC; Compass Bank) 0.38 5/7/09 4,065,000 a 4,065,000 Harris County Health Facilities Development Corporation, HR, Refunding (Texas Children's Hospital Project) (Liquidity Facility: Bank of America and JPMorgan Chase Bank) 0.40 5/1/09 40,375,000 a 40,375,000 Harris County Health Facilities Development Corporation, Revenue (Saint Luke's Episcopal Hospital) (Liquidity Facility: Bank of America, Bayerische Landesbank, JPMorgan Chase Bank, Northern Trust Co. and Saint Lukes Hospital) 0.45 5/1/09 11,000,000 a 11,000,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.55 5/5/09 20,000,000 20,000,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.75 5/5/09 10,000,000 10,000,000 Harrison County Health Facilities Development Corporation, HR (Marshall Regional Medical Center Project) (LOC; Amsouth Bank) 0.93 5/7/09 9,500,000 a 9,500,000 Houston, CP (Liquidity Facility; JPMorgan Chase Bank) 0.50 7/10/09 10,000,000 10,000,000 Houston, CP (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.47 5/4/09 7,800,000 7,800,000 Humble Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Dexia Credit Locale and LOC; Permanent School Fund Guarantee Program) 2.00 7/1/09 9,565,000 9,565,000 Kendall County Health Facilities Development Corporation, Health Care Revenue (Morningside Ministries Project) (LOC; Allied Irish Banks) 1.27 5/7/09 6,460,000 a 6,460,000 Montgomery County, Unlimited Tax Road Bonds (Liquidity Facility; Bank of America) 3.00 9/1/09 14,705,000 14,763,223 Oakbend Medical Center, HR (LOC; Regions Bank) 0.75 5/1/09 15,035,000 a 15,035,000 San Antonio, Sales Tax Revenue, CP (LOC; Bank of America) 0.45 5/18/09 5,500,000 5,500,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.50 5/14/09 10,000,000 10,000,000 Sherman Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Banco Bilbao Vizcaya and LOC; Permament School Fund Guarantee Program) 3.13 8/1/09 20,695,000 20,752,637 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.20 5/7/09 5,300,000 a 5,300,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.42 5/7/09 6,500,000 a 6,500,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) (Liquidity Facility; Bank of America) 0.35 5/1/09 12,110,000 a 12,110,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) (Liquidity Facility; Compass Bank) 1.80 5/7/09 10,775,000 a 10,775,000 Tarrant County Health Facilities Development Corporation, Revenue (The Cumberland Rest, Inc. Project) (LOC; HSH Nordbank) 1.00 5/1/09 13,725,000 a 13,725,000 Texas, Water Financial Assistance GO Notes (Water Infrastructure Fund) 2.00 8/1/09 16,225,000 16,285,641 Texas Affordable Housing Corporation, MFHR (American Housing Foundation Portfolio) (Insured; MBIA, Inc. and Liquidity Facility; Goldman Sachs Group) 0.73 5/7/09 25,385,135 a,b 25,385,135 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility; JPMorgan Chase Bank) 0.56 5/7/09 6,900,000 a,b 6,900,000 University of Texas, University Revenue, CP 0.45 5/11/09 20,500,000 20,500,000 University of Texas, University Revenue, CP 0.45 5/19/09 10,000,000 10,000,000 University of Texas, University Revenue, CP 0.45 5/20/09 30,000,000 30,000,000 University of Texas, University Revenue, CP 0.50 6/15/09 24,000,000 24,000,000 University of Texas, University Revenue, CP 0.60 6/18/09 14,700,000 14,700,000 Weslaco Health Facilities Development Corporation, HR, Refunding (Knapp Medical Center Project) (LOC; Compass Bank) 0.60 5/7/09 4,780,000 a 4,780,000 Utah1.3% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.62 5/7/09 39,800,000 a 39,800,000 Murray City, HR (IHC Health Services, Inc.) 0.20 5/7/09 32,000,000 a 32,000,000 Utah, GO Notes 4.50 7/1/09 16,000,000 16,108,398 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.55 5/7/09 6,400,000 a 6,400,000 Vermont.4% University of Vermont and State Agricultural College, CP 0.45 5/7/09 3,000,000 3,000,000 University of Vermont and State Agricultural College, CP 0.70 5/14/09 9,265,000 9,265,000 Vermont Educational and Health Buildings Financing Agency, HR (Gifford Medical Center Project) (LOC; Key Bank) 0.60 5/1/09 3,100,000 a 3,100,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Middlebury College Project) 1.90 5/1/09 13,650,000 13,650,000 Virginia1.2% Albemarle County Economic Development Authority, HR (Martha Jefferson Hospital) (LOC; Branch Banking and Trust Co.) 0.46 5/7/09 6,000,000 a 6,000,000 Alexandria Industrial Development Authority, Headquarters Facilities Revenue (American Academy of Otolaryngology-Head and Neck Surgery Foundation, Inc.) (LOC; Bank of America) 0.63 5/7/09 6,310,000 a 6,310,000 Chesapeake Bay Bridge and Tunnel District, General Resolution Revenue, Refunding (LOC; Branch Banking and Trust Co.) 0.46 5/7/09 6,250,000 a 6,250,000 Norfolk, GO Notes, Refunding 5.00 6/1/09 2,825,000 2,835,225 Norfolk Redevelopment and Housing Authority, First Mortgage Revenue (Fort Norfolk Retirement Community, Inc. - Harbor's Edge Project) (LOC; HSH Nordbank AG) 0.52 5/7/09 16,300,000 a 16,300,000 Richmond, CP (Liquidity Facility; Bank of America) 0.60 6/17/09 8,000,000 8,000,000 Richmond, CP (Liquidity Facility; Bank of America) 0.60 6/17/09 15,000,000 15,000,000 University of Virginia, University Revenue, CP 0.40 6/12/09 10,000,000 10,000,000 University of Virginia, University Revenue, CP 0.40 6/19/09 10,000,000 10,000,000 Virginia Commonwealth University, General Revenue (LOC; Wachovia Bank) 0.45 5/1/09 5,400,000 a 5,400,000 Washington1.9% King County, GO Notes (Seattle School District Number 1) 4.00 6/1/09 3,300,000 3,309,688 Washington Health Care Facilities Authority, Revenue (Seattle Cancer Care Alliance House) (LOC; Key Bank) 1.20 5/7/09 7,000,000 a 7,000,000 Washington Higher Education Facilities Authority, Revenue, Refunding (Saint Martins University Project) (LOC; Key Bank) 1.52 5/7/09 8,765,000 a 8,765,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 1.00 5/1/09 118,900,000 a 118,900,000 West Virginia1.3% West Virginia Hospital Finance Authority, HR, Refunding (Cabell Huntington Hospital, Inc.) (LOC; Branch Banking and Trust Co.) 0.46 5/7/09 10,000,000 a 10,000,000 West Virginia Hospital Finance Authority, Revenue (Pallottine Health Services, Inc. Project) (LOC; Fifth Third Bank) 2.25 5/7/09 31,810,000 a 31,810,000 West Virginia Hospital Finance Authority, Revenue, Refunding (Pallottine Health Services, Inc. Project) (LOC; Fifth Third Bank) 2.25 5/7/09 54,250,000 a 54,250,000 Wisconsin.9% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Wachovia Bank) 0.67 5/7/09 5,500,000 a 5,500,000 Wisconsin, GO Notes, Refunding 6.25 5/1/09 3,770,000 3,770,000 Wisconsin, Transportation Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.60 5/14/09 22,500,000 22,500,000 Wisconsin Transportation Revenue, CP (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.50 5/19/09 12,424,000 12,424,000 Wisconsin Health and Educational Facilities Authority, Revenue (Amery Regional Medical Center, Inc.) (LOC; Fifth Third Bank) 2.30 5/7/09 8,000,000 a 8,000,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Marquette University) (LOC; JPMorgan Chase Bank) 0.63 5/7/09 4,100,000 a 4,100,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (The Medical College of Wisconsin, Inc.) (LOC; U.S. Bank NA) 0.40 5/7/09 9,600,000 a 9,600,000 Wyoming.3% Sweetwater County, HR (Memorial Hospital Project) (LOC; Key Bank NA) 0.75 5/7/09 20,500,000 a 20,500,000 Total Investments (cost $6,991,228,145) 96.7% Cash and Receivables (Net) 3.3% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, these securities amounted to $493,794,135 or 6.8% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Purchased on a delayed delivery basis. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 6,991,228,145 Level 3 - Significant Unobservable Inputs - Total 6,991,228,145 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was extended by the Treasury until April 30, 2009 and has been extended by the Treasury until September 18, 2009, after which the Secretary of the Treasury will review the need for, and terms of, the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management April 30, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments99.4% Rate (%) Date Amount ($) Value ($) California96.3% ABAG Finance Authority for Nonprofit Corporations, Revenue (Institute for Defense Analyses Project) (LOC; Branch Banking and Trust Co.) 0.50 5/7/09 3,980,000 a 3,980,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.45 5/7/09 8,000,000 a 8,000,000 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; Bank of Nova Scotia) 0.45 5/7/09 35,000 a 35,000 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; KBC Bank) 0.50 5/7/09 275,000 a 275,000 Burbank Redevelopment Agency, MFHR (LOC; FHLB) 0.30 5/7/09 2,585,000 a 2,585,000 California, Economic Recovery Bonds 3.00 7/1/09 3,145,000 3,152,521 California, Economic Recovery Bonds 4.00 7/1/09 1,000,000 1,003,829 California, Economic Recovery Bonds 5.00 7/1/09 8,325,000 8,371,391 California, Economic Recovery Bonds 5.00 7/1/09 2,100,000 2,111,202 California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 0.42 5/7/09 22,160,000 a 22,160,000 California, GO Notes (LOC: Bank of America, Bank of Nova Scotia and Landesbank Hessen-Thuringen Girozentrale) 0.39 5/7/09 12,700,000 a 12,700,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 1.90 5/7/09 1,300,000 a 1,300,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Societe Generale) 1.20 5/7/09 3,900,000 a 3,900,000 California Department of Water Resources, Power Supply Revenue (LOC; State Street Bank and Trust Co.) 0.30 5/7/09 5,800,000 a 5,800,000 California Educational Facilities Authority, Revenue (University of San Francisco) (LOC; Allied Irish Banks) 0.90 5/7/09 2,260,000 a 2,260,000 California Educational Facilities Authority, Revenue (University of San Francisco) (LOC; Allied Irish Banks) 0.90 5/7/09 9,725,000 a 9,725,000 California Housing Finance Agency, MFHR (Liquidity Facility; FNMA) 0.75 5/7/09 12,145,000 a 12,145,000 California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 0.40 5/1/09 2,500,000 a 2,500,000 California Infrastructure and Economic Development Bank, Revenue (Saint Margaret's Episcopal School) (LOC; Allied Irish Banks) 1.20 5/7/09 3,400,000 a 3,400,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 1.22 5/1/09 7,000,000 a 7,000,000 California Pollution Control Financing Authority, PCR, Refunding (U.S. Borax Inc. Project) (LOC; Wachovia Bank) 0.32 5/7/09 9,500,000 a 9,500,000 California School Boards Association Finance Corporation, COP, TRAN (California School Cash Reserve Program) (LOC; U.S. Bank NA) 3.00 7/6/09 7,600,000 7,618,315 Covina Redevelopment Agency, MFHR, Refunding (Shadowhills Apartments Project) (LOC; FNMA) 0.28 5/7/09 100,000 a 100,000 Davis Joint Unified School District, GO Notes, TRAN 3.00 8/5/09 5,000,000 5,018,108 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.55 5/7/09 2,100,000 a,b 2,100,000 Dos Palos-Oro Loma Joint Unified School District, GO Notes, TRAN 2.50 9/10/09 1,600,000 1,602,831 Dry Creek Joint Elementary School District, GO Notes, TRAN 2.00 9/9/09 3,800,000 3,805,087 Fremont Public Financing Authority, COP (Financing Project) (LOC; Allied Irish Banks) 0.75 5/7/09 7,500,000 a 7,500,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.87 5/7/09 14,750,000 a,b 14,750,000 Hayward Unified School District, GO Notes 7.00 8/1/09 4,060,000 4,113,524 Irvine Assessment District Number 93-14, Limited Obligation Improvement Bonds (LOC; Bank of America) 0.37 5/1/09 7,200,000 a 7,200,000 Kern County Board of Education, TRAN 2.00 9/8/09 1,100,000 1,101,619 Los Angeles County Housing Authority, MFHR, Refunding (Meadowridge Apartments Project) (LOC; FNMA) 0.35 5/7/09 900,000 a 900,000 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.40 5/1/09 12,850,000 a 12,850,000 Los Angeles County School and Community College Districts, COP, TRAN (Los Angeles County Schools Pooled Financing Program) (Insured; FSA) 3.50 6/30/09 3,600,000 3,610,764 Los Angeles Unified School District, GO Notes, TRAN 3.00 7/30/09 5,000,000 5,018,012 Metropolitan Water District of Southern California, Water Revenue, Refunding 3.00 7/1/09 1,185,000 1,187,541 Orange County, Apartment Development Revenue, Refunding (Villa Aliento Issue) (LOC; FNMA) 0.35 5/7/09 1,140,000 a 1,140,000 Orange County, Apartment Development Revenue, Refunding (Villa La Paz Issue) (LOC; FNMA) 0.35 5/7/09 7,045,000 a 7,045,000 Orange County Fire Authority, GO Notes, TRAN 3.00 6/30/09 7,000,000 7,015,901 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.79 5/7/09 3,800,000 a,b 3,800,000 Puttable Floating Option Tax Exempt Receipts (Japanese Museum) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 1.54 5/7/09 4,460,000 a,b 4,460,000 Ravenswood City School District, GO Notes, TRAN 3.00 7/1/09 2,500,000 2,504,093 Richmond, Wastewater Revenue, Refunding (LOC; Union Bank of California) 0.39 5/7/09 5,260,000 a 5,260,000 Riverside, Electric Revenue (Putters Program) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 0.60 5/7/09 1,000,000 a,b 1,000,000 Rocklin Unified School District, GO Notes, TRAN 2.00 9/9/09 4,800,000 4,806,426 Santa Clara Unified School District, GO Notes, TRAN 2.00 6/29/09 2,500,000 2,501,390 Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 0.40 5/7/09 2,275,000 a 2,275,000 Tustin Community Redevelopment Agency, Revenue (Liquidity Facility; Citigroup NA and LOC; Citigroup NA) 1.33 5/7/09 2,400,000 a,b 2,400,000 Vacaville, MFMR (Quail Run Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.42 5/7/09 400,000 a 400,000 Vacaville Industrial Development Authority, Industrial Revenue, Refunding (Leggett and Platt, Inc.) (LOC; Wachovia Bank) 1.55 5/7/09 1,600,000 a 1,600,000 William S. Hart Union High School District, COP (School Facility Bridge Funding Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 1.50 5/7/09 5,450,000 a 5,450,000 U.S. Related3.1% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.27 5/7/09 8,025,000 a 8,025,000 Total Investments (cost $260,062,554) 99.4% Cash and Receivables (Net) .6% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at April 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2009, these securities amounted to $28,510,000 or 10.9% of net assets. At April 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of April 30, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 260,062,554 Level 3 - Significant Unobservable Inputs 0 Total 260,062,554 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. The fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, was extended by the Treasury until April 30, 2009 and has been extended by the Treasury until September 18, 2009, after which the Secretary of the Treasury will review the need for, and terms of, the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
